Citation Nr: 1609225	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  13-18 878	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss, to include as secondary to service-connected sinusitis.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to December 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for bilateral hearing loss.  After the decision was entered, the case was transferred to the jurisdiction of the RO in Detroit, Michigan.

In March 2014, the Veteran testified at a Board hearing via video-conference before the undersigned Veterans Law Judge.  A transcript of that hearing has been prepared and associated with the record on appeal.

During the March 2014 hearing, the undersigned agreed to hold the record open for a period of 30 days to allow for the submission of additional evidence.  The Veteran submitted further evidence to the RO in April 2014; however, it was not forwarded to the Board.

In May 2014, the Board recharacterized the claim for service connection for hearing loss to include the Veteran's allegation that the hearing loss was secondary to service-connected sinusitis, and remanded the matter to the agency of original jurisdiction (AOJ) for additional development.  After taking further action, the AOJ confirmed and continued the prior denial and returned the case to the Board.

In February 2016, the Veteran's representative waived the right to have the AOJ review additional evidence received subsequent to the most recent supplemental statement of the case (SSOC) in September 2014.  38 C.F.R. § 20.1304(c) (2015).

The Board notes that this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  The appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).

For the reasons set forth below, this appeal is again being REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

None of the Veteran's service treatment records are available for review.  In such cases, VA has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

When this case was remanded in May 2014, the Board requested, among other things, that the AOJ take action to assist the Veteran in obtaining records from a Dr. Gary Lynd, dating back to 1987.  The Board also asked that the Veteran be examined for purposes of obtaining opinions relative to the etiology of his hearing loss.

Review of the record reveals that the AOJ, in May 2014, asked the Veteran to provide a release for records from Dr. Lynd.  Although the Veteran did not provide the release in a timely manner, a release for such records was eventually received in November 2015, in connection with another claim.  The AOJ took action on the release, and further records were procured.  However, as with the records previously received from Dr. Lynd, none of the reports were dated earlier than 1993.  Under the circumstances, the Veteran should be notified of the AOJ's inability to obtain the still earlier records he has identified.  38 C.F.R. § 3.159(e) (2015).

The evidence also reflects that the Veteran was afforded a VA examination in July 2014, as requested in the remand.  After examining the Veteran and reviewing the record, the examiner offered an unfavorable medical opinion.  However, in doing so, she observed, in part, that the Veteran's exposure to noise during service "has not been conceded. . . ."

The Board notes that the Veteran has reported that he was exposed to noise from guns during service.  He has also reported that he was exposed to aircraft noise while working as aerial photographer, and that he was exposed to noise from instruments while playing coronet in a military band during service in the Philippines.

The record contains a service department record reflecting that the Veteran participated in arms qualifications for carbine, submachine gun, and pistol in August 1946.  The record also reflects that he was assigned to a photo technician squadron during service, and there is nothing of record that calls into question in his credibility with respect to his participation in a military band.  Accordingly, his exposure to noise during service is conceded.  The July 2014 VA examiner should be asked to prepare a supplemental report taking that fact into account.

Because the case is being remanded, the Veteran should be notified of the information and evidence necessary to substantiate his claim that his hearing loss is secondary to his service-connected sinusitis.  See 38 U.S.C.A. § 5103(a).  Updated records of any relevant VA treatment should also be procured.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Send the Veteran and his representative a notice letter containing information as to the evidence and information necessary to substantiate a claim for secondary service connection.  The Veteran should be afforded a reasonable opportunity to respond to the notice, and any new or additional (i.e., non-duplicative) evidence received should be associated with the record.

2.  Notify the Veteran and his representative that VA has been unable to obtain records of treatment from Dr. Lynd dating back to 1987.  As part of the notice, provide an explanation of the efforts VA has made to obtain the records, a description of any further action VA will take regarding his claim (including, but not limited to, notifying him that VA will decide the claim based on the evidence of record unless he submits the records VA was unable to obtain), and notice that he is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e)(1).

3.  Obtain copies of records pertaining to any relevant VA treatment the Veteran has received since February 8, 2016, following the procedures set forth in 38 C.F.R. § 3.159.  The evidence obtained, if any, should be associated with the claims file.

4.  After all of the foregoing development has been completed to the extent possible, make arrangements to provide the record on appeal to the VA examiner who previously offered opinions with respect to the etiology of the Veteran's hearing loss in July 2014.

The examiner should be asked to review the expanded record and prepare a supplemental report indicating the extent to which, if any, the additional evidence impacts on her prior opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's hearing loss in either ear had its onset during, or is otherwise related to, service, or has been caused or aggravated by service-connected sinusitis.  In so doing, the examiner should consider that the Veteran's exposure to noise during service, to include from gunfire, aircraft, and participation in a military band, has been conceded.

If the July 2014 examiner is no longer employed by VA, or is otherwise unable to provide the opinion(s) requested, arrange to obtain the requested information from another qualified examiner.  The need for another examination and/or telephonic or video interview of the Veteran is left to the discretion of the examiner(s) selected to offer the requested opinions.

A complete rationale for all opinions expressed must be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the case should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2015).

